                                          Case 4:20-cv-00605-YGR Document 21 Filed 08/31/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     VINTON FROST,                                     CASE NO. 20-cv-00605-YGR
                                   7                   Plaintiff,
                                                                                           ORDER SETTING DEADLINE FOR FILING
                                   8             vs.                                       OF AMENDED COMPLAINT TO REOPEN
                                                                                           CASE
                                   9     BARACK OBAMA,
                                  10                   Defendant.

                                  11          The Court has received plaintiff Vinton Frost’s “Notice of Mail Fraud and Motion for Stay

                                  12   of Final Judgment” (Dkt. No. 20), which the Court interprets as a request to reopen the case.
Northern District of California
 United States District Court




                                  13   Therein, plaintiff claims that he did not receive the Court’s June 5, 2020 order, in which the Court

                                  14   dismissed the case and set a deadline for plaintiff to file an amended complaint, and that he was

                                  15   delayed in receiving the Court’s July 16, 2020 order dismissing the case without prejudice.

                                  16          The Court does not accept plaintiff’s assertion that there has been “mail fraud” per se.

                                  17   However, given plaintiff’s claim that he did not have a fair opportunity to amend the complaint,

                                  18   and the complications which have arisen during the COVID-19 pandemic, the Court hereby

                                  19   ORDERS:

                                  20          (1) The Clerk of the Court shall send plaintiff a copy of the Court’s June 5, 2020 order.

                                  21          (2) If plaintiff wishes to pursue this action, plaintiff must file an amended complaint no

                                  22              later than September 30, 2020.

                                  23          (3) If plaintiff files the amended complaint on or before September 30, 2020, then the case

                                  24              will be reopened. If not, the case will remain dismissed.

                                  25          IT IS SO ORDERED.

                                  26

                                  27   Dated: August 31, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                  28                                                       UNITED STATES DISTRICT COURT JUDGE
